Citation Nr: 1450659	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected residuals of a shrapnel wound to the left thigh involving Muscle Group XIII, with a retained foreign body.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the RO.

In April 2009, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected residuals of a shrapnel wound to the left thigh involving Muscle Group XIII, with a retained foreign body.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).

In March 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the April 2009 decision and remanding the Veteran's claim for further development.

In July 2010, March 2011 and April 2012, the Board remanded the case to the RO for further development.

In February 2013, the Board assigned a 30 percent rating for the service-connected residuals of a shrapnel wound to the left thigh.  The matter of entitlement to a separate compensable rating on the basis of having osteoarthritis of the left knee was remanded for development.

In April 2014, the Board awarded a separate 10 percent evaluation for the service-connected osteoarthritis of the left knee as due to the service-connected shrapnel wound of the left thigh.

In April 2014, the Appeals Management Center (AMC) issued a rating decision implementing the Board's February 2013 and April 2014 awards.

The Veteran appealed the Board's February 2013 decision to the Court.

In July 2014, the Court issued a Memorandum Decision, setting aside the February 2013 decision and remanding the Veteran's claim for further development.
The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  .


REMAND

In the July 2014 Memorandum Decision, the Court determined that, in rendering its February 2013 determination, the Board had relied on inadequate medical examinations of April 2012 and May 2012, which did not substantially comply with prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998);

The Court identified three deficiencies in the April 2012 and May 2012 VA examination reports.

First, the Court noted that, while the service treatment records (STRs) documented penetrating shrapnel wounds to the left leg, left thigh, left calf, left femur, left knee, right heel, and left side of the face, the 2012 VA examiners' conclusions appeared to be based on the inaccurate factual premise that the Veteran only injured his left thigh in service.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).

Second, the VA examiners did not take x-ray studies of all areas of the Veteran's left leg affected by shrapnel, and relied on prior x-ray studies that appeared limited to the left thigh area.

Third, the VA examiners did not identify the individual muscles of the left leg injured by shrapnel.

Hence, a remand for a further medical opinion curing these deficiencies is required.

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to address the extent and severity of the service-connected residuals of a shrapnel wound to the left thigh with retained foreign body, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

Pursuant to the July 2014 Memorandum Decision of the Court, the examiner must address the following:

(A.)  The purpose of the examination is to address whether more than one muscle group had been injured, and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function.  Specifically, the July 2014 Memorandum Decision noted that service treatment records showed shrapnel wounds to the left leg, left thigh, left calf, left femur, left knee, right heel, and left side of the face.  The Veteran's left thigh was not the only portion of his leg that sustained shrapnel wounds.

(B.)  In preparing the report, please take current x-rays of all areas of the Veteran's left leg affected by shrapnel.

(C.) Clearly identify all individual muscles affected, and the muscle group to which each affected muscle belongs, along with any associated functional impairment.

A clear rationale should be stated for all conclusions reached. The claims folder, this remand, prior Board remands, the March 2010 Joint Motion for Remand, and the July 2014 Memorandum Decision must be provided to and reviewed by the examiner in conjunction with the examination. Such review must be noted in the examination report. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After completing all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  

On readjudication, the RO must address whether separate evaluations are warranted for shrapnel wounds to any other individual muscles or muscle groups of the Veteran's left leg.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



